IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


HADDRICK BYRD,                         : No. 170 EM 2014
                                       :
                    Petitioner         :
                                       :
                                       :
             v.                        :
                                       :
                                       :
COURT OF COMMON PLEAS OF               :
PHILADELPHIA COUNTY; CRIMINAL          :
JUSTICE CENTER, 1301 FILBERT           :
STREET, PHILA. 19107                   :
                                       :
                   Respondent          :


                                    ORDER


PER CURIAM
      AND NOW, this 12th day of January, 2015, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.